Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment announces 20% dividend increase for Class A and B shareholders TORONTO, Jan. 9 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced today that its Board of Directors has approved a $0.20 increase in its annual dividend. The Company's monthly dividend for holders of its Class A and Class B shares will increase to $0.09917 and $0.100 respectively. The dividend will be paid on each of February 29, 2008, March 31, 2008 and April 30, 2008 to shareholders of record at the close of business on February 14, 2008, March 14, 2008 and April 15, 2008 respectively. At the new rate, the expected dividend on an annual basis for the Company's Class A and Class B shares is $1.19 and $1.20 respectively, up from the previous rate of $0.99 and $1.00 respectively. "The Company completed a very successful fiscal year and first quarter.
